Citation Nr: 0609733	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for depressive/anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1973.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

At the veteran's videoconference hearing before the 
undersigned Veterans Law Judge in July 2005 she reported that 
she was raped in service in 1973.  (T-4).  The veteran's 
representative has suggested that her claim for service 
connection should be recharacterized as a claim for service 
connection for post-traumatic stress disorder.  A claim for 
service connection for PTSD has not been developed or 
certified for appellate review.  The issue is therefore 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for depression and 
anxiety.  The veteran was separated from the service in 
October 1973.  The evidence in the claims folder contains 
diagnoses of depression beginning in May 1976.  Current 
treatment records from the Martinez VA include diagnoses of 
recurrent major depression.  

She contends she first experienced symptoms of a psychiatric 
disorder in service in the summer of 1973.  The service 
medical and personnel records currently in the claims folder 
do not include any references to symptoms of a psychiatric 
disorder in service.  The veteran asserts that the notation 
on her DD Form 214 that she had 18 days lost, represents a 
period when she went AWOL after having a nervous breakdown in 
service.  On her application for VA benefits, received in 
March 2003, the veteran indicated she was treated for a 
psychiatric disorder and hospitalized in the summer of 1973 
at the Army hospital at Fort Eustis, Virginia.  There is 
nothing in the claims folder that indicates a specific 
request was made for records of hospitalization in service or 
that the request for service medical records included a 
specific request for mental hygiene records.  (The Board 
notes that mental hygiene records are only forwarded to VA by 
the National Personnel Records Center (NPRC) when 
specifically requested.  They are not routinely forwarded 
when service medical records are sent to VA.  )

The veteran reported first being treated for psychiatric 
symptoms after service at the VA Medical Center in 
Birmingham.  The RO requested the veteran's treatment records 
from the VA Medical Center in Birmingham in August 2003.  The 
VA Medical Center in Birmingham responded in August 2003.  
Enclosed with copies of the veteran's treatment records was a 
memorandum which indicated they had enclosed the complete 
medical records of the veteran from 7/7/75-5/25/94 on file at 
their facility.  Those records include a January 1976 
diagnosis of emotional instability.  A psychiatric evaluation 
conducted in May 1976 included diagnosis of moderate 
depression.  

To substantiate the claim there must be evidence either of 
psychiatric symptoms in service or evidence of psychosis 
during the initial post service year to a degree of 10 
percent.  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  
The veteran has not asserted she was treated for a 
psychiatric disorder, including psychosis, during the initial 
post service year.  For that reason any records of treatment 
in service for a psychiatric disorder would be of great 
probative value.  

The Board also noted that when the veteran's service 
personnel records were forwarded to the RO, only the DA Form 
2-1, was sent to the RO.  The veteran's complete service 
personnel file should be obtained.  The evaluations of her 
job performance and any disciplinary actions may indicate 
changes observed in the veteran's behavior in service.  In 
addition, if a psychiatric evaluation was performed after the 
veteran went AWOL, it may be included in the service 
personnel file.  

Therefore, the claim must be remanded for the following 
actions:

1.  VA should attempt to secure any 
records of hospitalization of the veteran 
at McDonald Army Hospital at Fort Eustis, 
Virginia in the summer of 1973 (from June 
to August) for treatment of a psychiatric 
disorder.  In addition, VA should make a 
specific request for any mental hygiene 
records of the veteran in service.  The 
requests for records of treatment of the 
veteran should include searches for 
records filed under both Sarah Ann 
Franklin and Sarah Ann (Franklin) Pitts.  

2.  VA should request the veteran's 
complete service personnel file through 
official channels.  The requests for 
records of the veteran should include 
searches for records filed under both 
Sarah Ann Franklin and Sarah Ann 
(Franklin) Pitts.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


